84201: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13645: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84201


Short Caption:IN RE: DISCIPLINE OF DERRICK S. PENNEYCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Case Status:Disposition Filed


Replacement:Justice Cadish for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/09/2022How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantDerrick S. PenneyEmily K. Strand
							(Pitaro & Fumo, Chtd.)
						


RespondentState Bar of NevadaBruce C. Hahn
							(State Bar of Nevada/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/08/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Disciple. (SC).


02/08/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vols. I - II. (SC).22-04262




02/08/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. II, Cont.. (SC).22-04263




02/08/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vols. II, Cont.. - III. (SC).22-04264




02/08/2022Notice/OutgoingIssued Notice of Bar Matter Briefing Schedule/Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).22-04269




03/09/2022Notice/IncomingFiled Appellant's Notice of Election Not to File Brief. Notice of Submittal on the Record. (SC)22-07568




03/09/2022Case Status UpdateSubmitted for Decision


04/29/2022Order/Dispositional BarFiled Order of Suspension. "We hereby suspend attorney Derrick S. Penney from the practice of law for 36 months, with all but the first 6 months stayed, from the date of this order." RP/EC/MG. (SC).22-13645




04/29/2022Notice/IncomingFiled Notice Penney - Notice to Courts No. 84201. (SC)22-13757





Combined Case View